Citation Nr: 9916934	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for a 
laceration scar of the left eyebrow.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, established service 
connection for a laceration scar of the left eyebrow and 
assigned a noncompensable disability rating.  By means of an 
August 1997 decision, the case was remanded for a VA 
examination.  

A VA scars examination was afforded the veteran in December 
1998.  The veteran was furnished a supplemental statement of 
the case in December 1998 continuing and confirming 
noncompensable rating.  The veteran appeals this evaluation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased (compensable) rating for 
a laceration scar of the left eyebrow has been developed.

2.  The veteran's laceration scar of the left eyebrow is 
shown by subjective complaints of involuntary muscle activity 
3 to 4 times per year; ulceration, tenderness and limitation 
of function are not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a laceration 
scar of the left eyebrow are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.118 Diagnostic Codes 
7800, 7803, 7804, 7805 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his laceration scar of the left 
eyebrow is more severe than currently evaluated, warranting 
an increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and a compensable rating is not warranted. 

The veteran established service connection for a laceration 
scar of the left eyebrow by means of a May 1995 rating 
decision, which assigned a noncompensable disability rating. 
This decision is the subject of the veteran's current appeal.  
In an August 1997 decision, the Board remanded the case for a 
VA examination.  The veteran was afforded a scar examination 
in December 1998.  In December 1998, the RO furnished the 
veteran with a supplemental statement of the case confirming 
and continuing the noncompensable evaluation.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Scars are evaluated pursuant to the criteria 
found in Diagnostic Code 7800 through 7805 of the Schedule.  
38 C.F.R. § 4.118 (1998).  Diagnostic Code 7800 relates to 
the evaluation of disfiguring scars of the head, face, or 
neck and provides a 10 percent disability rating for 
moderately disfiguring scars.  Diagnostic Code 7803 provides 
for a rating of 10 percent where the evidence shows that a 
scar is superficial, poorly nourished, and with repeated 
ulceration.  Diagnostic Code 7804 provides for a rating of 10 
percent where a superficial scar is tender and painful on 
objective demonstration.  Diagnostic Code 7805 provides that 
a scar may be rated for limitation of function of the part 
affected.  38 C.F.R. § 4.118 (1998).

As mentioned above, a VA scars examination was conducted in 
December 1998.  The examination report indicates that the 
veteran complained of short involuntary muscle activity 
around the scar three or four times per year; otherwise, the 
scar was asymptomatic.  Upon examination, a scar was noted in 
and immediately below the left eyebrow.  The scar measured 2 
centimeters in length and perhaps 3 millimeters at its widest 
portion.  A photograph was taken of the scar and is included 
in the claims folder.   While, the scar appears slightly 
lighter than the surrounding skin, the examining physician 
found minimal to no disfigurement.  Likewise, the texture of 
the scar was noted to be smooth with a minimal depression of 
a short section at the midpoint.  The Board is of the opinion 
that, while the evidence shows slight disfigurement of the 
scar, the disfigurement is not of such severity to be 
considered moderate.  Therefore, a compensable evaluation 
under Diagnostic Code 7800 is not appropriate. 

Likewise, a compensable rating under Diagnostic Code 7804 is 
not warranted as there is no objective evidence indicating 
superficial pain and tenderness.  On the contrary, the 
objective evidence, as shown on the VA scars examination 
report, demonstrates that there was no inflammation, edema, 
or keloid formation.  The scar was found to be nontender and 
nonadherent to the deeper tissue with minimal underlying 
tissue loss.  The Board notes the veteran's contentions that 
he experiences involuntary muscle activity near the scar 
several times a year; however, absent the medical training 
necessary to offer clinical opinions as to the etiology of 
these episodes of involuntary muscle activity, the Board must 
place no probative value on these statements. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
show, by means of objective findings, the existence of any 
involuntary muscle activity or spasm, nor does the evidence 
show tenderness or pain.  Therefore, a compensable rating 
under Diagnostic Code 7804 is not warranted.

Additionally, upon examination, no ulceration of the skin was 
found.  Therefore, a compensable rating under Diagnostic Code 
7803 is not appropriate.  Similarly, a compensable evaluation 
under Diagnostic Code 7805 contemplates limitation of 
function.  The evidence does not show any limitation of 
function.  Upon examination, the veteran was found to have no 
functional impairment.  Thus, a compensable rating under 
Diagnostic Code 7805 is not warranted.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a laceration scar 
of the left eyebrow, as the diagnostic criteria for an 
increased rating for this disability are not satisfied. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.118 
Diagnostic Codes 7800, 7803, 7804, 7805 (1998).

ORDER

Entitlement to an increased (compensable) evaluation for a 
laceration scar of the left eyebrow is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

